 In the Matter of TYNE Co.andSTEAM FITTERs' PROTECTIVE ASSOCIA-TION LOCAL No. 597, OF THE UNITED ASSOCIATION OF PLUMBERS ANDSTEAMFITTERS OF THE UNITED STATES AND CANADA, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORCase No. C-188O.Decided August 28, 1,941Jurisdiction:wholesale plumbing supply industry.Unfair Labor PracticesInterference,Restrautt, and Coercion:questioning employees concerning theirunion membership and the signing of a union petition ; making disparagingstatements concerning the union and union representatives; asking employeesto beat up union representative; threatening to close part of plant and to lay offemployees in the event they joined or assisted the union ; requesting employeesto resign from the union ; causing to be circulated among employees in theplant during working hours a petition' in opposition to the union ; suggesting toemployees that they affiliate with a labor organization other than the union.Discrimination.:discharges for signing union petition ; for refusal to sign anti-union petitions ; and engaging in other union activities.RemedialOrders: Reinstatement and back pay awarded; although Board foundTrial Examiner erred in the finding that employees are presently employed injobs substantially equivalent it held that even if such employment had beenobtained a reinstatement order is necessary to effectuate the policies ofthe Act.Mr. Charles F. MeErlean,for the Board.Mr. James D. MurphyandMr. Albin Dom7nermuth,of Chicago,Ill., for the respondent.Mr. Daniel D. Carmell,of Chicago, Ill., for the Union.Mr. William H. Bartley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge 1 duly filed by the Steam Fitters' Pro-tectiveAssociationLocal No. 597, of the United Association ofPlumbers and Steamfitters of the United States and Canada, affil-IThe original charge was filed on December 31, 1040; amended charge on January 13,1941; and the second amended charge upon which the complaint issued on March 26, 1941.35 N L R B , No. 13.63 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDiated with the American Federation of Labor,herein called the Union,the National Labor Relations Board, herein called the Board, by theActing Regional Director for the Thirteenth Region(Chicago, Illi-nois),issued its complaint dated March,29, 1941, against Tyne Co.,herein called the respondent,alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1) and(3) and Section 2(6) and (7)of the National Labor Relations Act, 49 Stat.449, herein called theAct.Acopy of the complaint,accompanied by notice of hearing,was duly served upon the respondent and the Union.Withrespect to the unfair labor practices,the complaint allegedin substance:(1) that the respondent discharged and refused to re-employ seven employees2because they joined and assisted the Unionand engaged in concerted activities with other employees for the pur-pose of collective bargaining and other mutual aid and protection;and (2)that the respondent from July 1, 1940,to the date of thecomplaint,questioned employees concerning their union membershipand the signing of a union petition by its employees;made disparag-ing statements concerning the Union and union representatives; askedits employees to beat up the union representative;threatened to closepart of the plant and to lay off employees in the event its employeesjoined or assisted the Union,requested employees to resign from theUnion; caused to be circulated among the employees in the plant dur-ing working hours a petition in opposition to the Union, and sug-gested to employees that they affiliate with a labor organization other,than the Union.On April 9,1941, the respondent filed its answer denying that ithad engaged in any of the alleged unfair labor practices and madeaffirmative allegations discussed more specifically hereinafter.Pursuant to notice,a hearing was held on April 10,'12, and 14, 1941,at Chicago,Illinois,before Gustaf B. Erickson,the Trial Examinerduly designated by the Chief Trial Examiner.The Board, the Union,and the respondent were represented by counsel and participated inthe hearing.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing upon the issues.At the commencement of the hearing therespondent moved to dismiss the complaint.The motion was denied.Thereafter counsel for the Board moved to strike specified portionsof the respondent's answer.The motion was granted.8At the close2Michael Heneghan, Frank Borowczyk,Peter Duffy,William Heneghan,JohnKent, Pat-rickWalsh, and Michael Sullivan.8That part of the answer was stricken which averred affirmatively that the Union badviolatedthe Act ; that the Unionhas promoted industrial strife at a time when the activi. ,TYNE COMPANY65of the Board's case and at the close of the hearing the respondentmoved that the complaint be dismissed.The motion was denied atthe close of the Board's case and ruling reserved at the end of thehearing.The Trial Examiner denied the motion in his IntermediateReport.At the close of the hearing the, Trial Examiner granted theBoard's motion to conform the pleadings to the proof.During thecourse of the hearing the Trial Examiner ruled on other motions andon objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.The Trial Examiner thereafter filed his Intermediate Report, datedMay 14, 1941, copies of which were duly served upon the parties.Hefound that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7)' of the Act, and recommended thatthe respondent cease and desist from its unfair labor practices andtake appropriate affirmative action.Thereafter the respondent filedexceptions to the Intermediate Report and a brief in support of itsexceptions.No oral argument was requested.The Board has considered the exceptions to the Intermediate Reportand the brief in support thereof, and save as the exceptions are con---istentwith the findings of'fact, conclusions of law, and order setforth below, finds them to be without' merit.Upon the entire record in the case, the Board makes the following:FINDINGSOF FACT 4I.THE BUSINESS OF THE RESPONDENTTyne Co. is, a corporation existing under and by virtue of thelaws of the State of Illinois, having its principal office and placeof business in Chicago, Illinois, where it now is, and at all timeshereinafter mentioned has been engaged in the wholesale plumbingsupply business.During the year 1940 the respondent purchased materials valuedat approximately $500,000, of which approximately 50 per cent wereshipped from points outside the State of Illinois to its plant inties ofthe respondent should be and are for the purpose of furthering the Defense Programof the United States of America and that by its conduct and misrepresentations the Unionis causingan obstruction of the natural flow of commerce between the States ; that if theUnion is permitted to organize the respondent's employees it will harass and create turmoilin the ranks of the respondent's employees ; and that the Union does not represent amajority of the employees of the respondent.Unless otherwise noted, the findings herein are based on uncontradicted testimony. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDChicago.During the same year the respondent sold and distributedproducts valued at approximately$750,000, of which approximately25 per cent were shipped from its plant in Chicago to points outsidethe State of Illinois.II.THE ORGANIZATION INVOLVED 'Steam Fitters' Protective Association Local No. 597,of the UnitedAssociation of Plumbers and Steamfitters of the United States andCanada, affiliated with the American Federation of Labor,is a labororganization,admitting to membership employees of the respondent.III. THE UNFAIR LABOR PRACTICESA.Interference, restraint, and coercionIn July 1940, Joseph E. Knaffle, the representative'of the Union,commenced the organization of the respondent'semployees.Hestationed himself in front of the respondent's plant and there talkedto the employees as they left the plant.Between July and Decemberof that year,Knaffle made 25 to 30 trips to the plant for that pur-pose.Late in July while he was so engaged, John Tyne, Sr., therespondent'spresident,approached Knaffie and told him that theCompany was already organized and that "it belongs to Nitti, ifyou don't get out of here, I will send Nitti after you.",Knaffietestified that Nitti is a gangster.Further, Tyne, Sr., called Knafflea Communist and questioned him regarding his citizenship. InAugust while Knaffle was talking to one of the respondent's em-ployees, he was approached, by Tyne, Sr., and John Tyne, Jr., therespondent'svice president.Tyne, Sr., demanded to know whatKnaffle was doing.When Knaffle replied that he was trying toorganizethe employees Tyne, Sr., admonished him "Why don't yougo on yourway?Those boys don't want anyorganization."During the same month Tyne, Jr., told Michael Sullivan and someof his fellow employees while they were at work:"See that guy thatis out there trying to organize the Union?He is a Communist Jew,it is lucky he got out of here, because the F. B. I. would be afterhim.He just left in time-before the F. B. I. would get him." InSeptember 1940, Tyne, Jr., told John Kent, an employee, thatKnaffle was wanted by the "G-men" and that once the "G-men" hadmissed Knaffle by 2 minutes.About the same time Tyne, Jr., toldMichael Heneghan,an employee,that "he-didn't see any reason whythe men should join a union,that the boss had things figured outpretty good,he was figuring on an annual living wage,of $1500.00a year."During the period of Knaflle's efforts T. J. McManus, the TYNE COMPANY67respondent's night-foreman, told Charles Speta, an employee, that"If you ever join the union, the company would sooner close down,itwould be forced to."In October 1940, Sullivan and others were engaged in unloadingpipe from a trailer.Sullivan went to a gasoline can to wash. hishands.Tyne, Sr., who was standing nearby, addressed Sullivanand said, referring to Knaffie, "See that man out there?He has anice white shirt and tie on.Why don't you dirty them up for him?"On or about December 20, 24 of the respondent's employees signeda sheet of brown wrapping paper, indicating their desire and inten-tion to join the Union.The paper, which contained nothing buttheir names and addresses, was passed from hand to hand as the.men were eating lunch in the plant.On the following day several of the employees who signed theunion petition were called to the respondent's office and questionedby the Tynes regarding the Union and the petition.Eugene Ries-terer was told by Tyne, Sr., "I ain't having any objections againstyour joining a union, but you know what will happen when you getin that union.You will go on twenty-four hours a week."At thetime, the plant was operating well above 50 hours per week.Healso asked Riesterer if Frank Borowczyk was one of the leaders inthe Union.Peter Duffy was also asked what Borowczyk had donewith the petition.Duffy testified, without contradiction, that Tyne,Jr., told him, "If you boys want to join the union, the C. I. 0would be a better union, because he did most of his dealings withthe C. I. 0.," and asked-Duffy, "Why don't you join a Catholicorganization?"Michael Heneghan, who also signed the union peti-tion,was asked by Tyne, Jr., if he did not know that the Union"had been gunning for the Tyne Company for years," and "if themen wanted an organization, why didn't they join the C. I. 0., orsome Catholic organization seeing that most of them were Catholics."On the evening of December 23 while at work, McManus, nightforeman, asked employee James O'Reilly and other employees if theyhad signed the union petition.Those employees denied havingsigned the petition.McManus then told them , that he had beentalking to Tyne, Jr., and that Tyne, Jr., had said that "anybodythat has signed it, it wouldn't be any good- for them."McManus-then told them that "if he lost his job over it, he would hit the firstguy over the head with a lump of pipe that he would get hold of."McManus also told the employees that two or three of the signersof the union petition had been laid off already and that "if theunion would go through and they would organize the shop, that.they would quit working altogether and close . . . "On or aboutDecember 24, while at work, Charles Speta was asked by Super-451270-42 -vo1 35-6 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDintendent Fogarty if he had signed the union petition.Fogartywanted to know where he had obtained the petition and what wasdone with it after Speta had signed.The day following the signing of the union petition, EdmondMcElligott, a maintenance employee, and four or five of his fellowemployees drafted a petition addressed "To the Chairman of theNational Labor Relations Board of the 13th Region of the UnitedStates of America," in the office of the respondent during workinghours.In that work they were assisted by John Tyne, Jr., and were-given the help of one of the respondent's stenographers who typedthe petition that had been drawn.The petition stated in part asfollows :We the undersigned employees of Tyne Oo., an Illinois Cor-poration, operating under the laws of the State of Illinois andof the United States of. America, hereunder assign our namesand petition you to order the Steam Fitters Protective. Associa-tion of Chicago Cook County and vicinity, whose offices arelocated at 408 South Leavitt Street in the City of Chicago, itsofficers, its organizers or its employees, to desist from molestingthe undersigned in an endeavor to have the undersigned becomepaying members of this association for the following reasons. -1st:We would not want this union or association as our bar-gaining agent because we understand they recognize seniorityover ability and demand that employees be secure from them.In our company employees are compensated by ability ratherthan by services which enables a younger man to work himselfup to the sales department or a better position. If we were toselect the above association as our bargaining agent we wouldlose this right.7th: Furthermore many of us are receiving more benefits thanunder a contract made by the -Steam Fitters Protective Associa-tion and the Tyne Co. in our behalf.We therefore ask you to heed our request and await yourfurther instructions.EMPLOYEES' COMMITTEE OF TYNE CO.This petition was circulated by McElligott and signed by 75 em-ployees, including Superintendent Fogarty and Night Foreman Mc-Manus.The petition was circulated in the plant during workinghours during the week of December 28, 1940.McElligott was as-sisted in circulating the petition by Tyne, Jr., Fogarty, McManus,JohnW. Doolin, one of the respondent's salesmen, and others.While Joseph Puike was at work on the night of December 23 his TYNE COMPANY69foreman,McManus, called him and a coworker to McManus' benchand gave them the petition to read. Puike asked McManus if hewanted them to sign the petition inasmuch as they already hadsigned a union card.McManus told them, "Well, that is up to you."After they did sign the petition McManus admonished them "thatthe fellows that don't sign this will be let out gradually or some'wayor other."Doolin brought the petition to Riesterer and asked himto sign it.Riesterertold Doolin that he had signed his name to theunion petition and that "six guys got fired on account of signing it.I ain't signing-nothing else."Doolin thereupon told him "This isa company union, andMr. Tyne is behind it, and knows what is goingon."Thereupon, Superintendent Fogarty asked Riesterer to signthe petition.Riesterer again refused and shortly thereafter he re-ceived a letter stating that due to lack of work, his services were nolonger required.Doolin asked Martin Casey, an employee, to signthe petition.Casey had made application to join the Union andrefused to sign it.He waslater asked by one of the Tynes if hehad any objection to signing it and thereupon he did sign the petition.Some days later he was in the office of the respondent and was re-quested by Tyne, Jr., to write a letter resigning from the Union.Hewas given a model letter to follow, was furnished paper by Tyneand wrote a letter of resignation in duplicate, following the modelletter that had been given to him in the office of the respondent.Hesent acopy of the letter by registered mail to the Board's RegionalOffice in Chicago.Employee James J. Loomis was told by Super-intendent Fogarty that he could not belong to the Union and signthe Company's petition at the same time.With the help of Fogarty,he accordingly wrote a letter of resignation from the Union in dupli-cate and gave Fogarty both copies.John Tyne, Jr., testified that commencing in July 1940, severalof his employees sought his advice as to "how they could eliminatethe union from bothering them."Tyne, Jr.,.advised these employeesthat "the Constitution gives you the right of petition to go to theGovernment for any redress." In any event the petition was notdrafted and circulated in the plant until the week of December 28,after the union petition had been signed by many of the respondent'semployees.It is apparent that the petition was the product of therespondent and that its sole purpose was to thwart the act of its em-ployees in exercising their rights to self-organization as guaranteedthem in Section 7 of the Act.We find that in and after July 1940, the respondent- by its' officersand agentsinterfered with, restrained, and coerced its employees inthe exerciseof the rights guaranteed in Section 7 of the Act in thefollowing respects : the respondent by its officers and agents ques- 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDtioned employees concerning their union membership and the signingof a union petition; made disparaging statements concerning the Unionand union representatives; asked its employees to beat up the unionrepresentative; threatened to close part of the plant and to lay offemployees in the event its employees joined or assisted the Union;requested employees to resign from the Union ; caused to be circulatedamong the employees in the plant during working hours a petitionin opposition to the Union; suggested to employees that they affiliatewith a labor organization other than the Union.B. The discriminatory discharges'To the allegation of the complaint that Michael Heneghan, FrankBorowczyk, Peter Duffy, William Heneghan, John Kent, PatrickWalsh, and Michael Sullivan were discriminatorily discharged, therespondent in its answer made a general denial and affirmativelyalleged that : (1) the respondent has not refused to reemploy them;(2) , that none of the seven employees made application for reem-ployment; (3) that each of the seven is presently employed by com-petitors of the respondent.Affirmative defenses to the individualcases will be discussed below.The evidence is undenied that at thetime of the discharge of each of the seven complainants, each wasgiven a written lay-off slip stating, substantially, that the respondent"would be unable to use your services until further notice."Nosuch notice has been forthcoming from the respondent.Each of thecomplainants is presently employed.1.Michael HeneghanHeneghan was first employed by the respondent in September1936, as a pipe handler at a wage of 45 cents an hour. Until thedate of his discharge on December 21, 1940, he had been employedalso as a foreman in charge of the pipe gang and as a stockman.Hehad received regular pay raises and at the time of his discharge wasreceiving a monthly wage of $125.About 2 weeks prior to his dis-charge he had been put back on his job as pipe handler- because of analleged shortage of work in the stockroom.During the period ofhis employment he had suffered no lay-offs.On December 20, hesigned the union petition.On December 21 he was given his lay-offslip by Superintendent Fogarty.He immediately asked Fogartywhy he was being laid off. Fogarty said, "I guess it is because ofwhat happened yesterday." It is undenied that the event of theprevious day was the signing of the union petition.Heneghan thenwent to Tyne, Jr., and asked him why he was being laid off. Tyne,Jr., answered him, "I told you yesterday morning that if you signed TYNE COMPANY71up for the union,we would have to lay somebody off, when L,jusgot slow we would have to lay somebody off." On occasi^^ons of priorlay-offs the unmarried employees were the first to go arid thereafterthe work wasdivided.It is undenied that on December 21, "thecompany had too much work." -On December 23 Heneghan returned to the office of the respondentfor the correction of his pay check.He saw John Tyne, Jr., whoasked him who had started the signing of the Union's petition.Tyne,Jr., told Heneghan that if the latter would give him this informationHeneghan would be reinstated to his job.'-The. respondent alleged-in its answer'that Heneghan was inefficient,refused to accept orders from superiors,' appropriated wood ownedby the respondent,made unauthorized personal phone calls and, whenwarned by the watchman to discontinue this practice,threatenedbodily harm to the watchman,and smoked cigarettes in portions ofthe plant which were combustible, and that the respondent wasattempting to get Government defense orders and that in checkingits employees, citizenship status, Heneghan was unable to prove legalentry into the United States.Heneghan testified without contradiction,that he was not inefficientand that no such charge had been called to his attention at anytime.With reference to the allegation that he refused to acceptorders from superiors,Heneghan admitted that at the time hewas transferred from the stockroom to the handling of pipe some 2weeks prior to his discharge,he appealed to Tyne, Jr., for verificationof the transfer.Such action had been the practice prior to December21:He was given permission,by Tyne, Jr., to take the wood.Headmitted having made some phone calls some 2 years prior to hisdischarge but denied that he had ever threatened the watchman withbodily harm.Heneghan admitted that he smoked cigarettes in theplant but denied that he had smoked cigarettes in parts of the plantwhich were combustible.Other employees did the same,includingMcManus and Fogarty.He denied that he had ever been questionedwith respect to his entry into the United States and testified thathe had been a citizen of the United States for 4 years.In view of all of the testimony,we do not believe that any of thematters alleged against Michael Heneghan contributed to his dis-charge.We find, as did the Trial Examiner,that Fogarty expressedthe true reason therefor when he told Heneghan"I guess it is be-cause of what happened yesterday,"which was the signing of theunion petition.I 72DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Peter DuffyDuffy commenced his employment with the respondent in July1935, as a pipe threader, at a wage of 40 cents per hour.He receivedpay raises in 1936 and 1937 and at the time of his discharge he wasearning 50 cents per hour.On December 21, the day after he signedthe union petition, he was called to the respondent's office and therequestioned by Tyne, Jr., as to the union petition and the-signersthereof.Tyne, Jr., asked Duffy if he had signed the petition andwhose name appeared above his, and the whereabouts of a union meet-ing that was to be held the following Monday night.Shortly thereafter Duffy was given his lay-off slip.After his lay-off he was told by Tyne, Jr., that if he could bring the union petitionto him, Tyne, Jr., would see what he could do about getting hisjob back for him.The respondent asserted in its answer that Duffy was inefficient,hiswork substandard and that after warnings, Duffy refused tostay at his post.Duffy testified without contradiction that each ofthe charges raised by the answer was untrue.We find, as did theTrial Examiner, that the discharge of Duffy was part of the respond-ent's plan to rid the plant of the Union at its inception.3.Frank BorowczykBorowczyk was employed by the respondent early in 1936, as apipe cutter and threader, at 45 cents per hour. In 1939, he receiveda pay raise of 5 cents per hour.He was laid off in 1938, and rehiredagain in 1939.Borowczyk signed the union petition on December20 and on December 21 he was given his lay-off slip. At that timehe asked Superintendent Fogarty and Tyne, Sr., why he was beinglaid off.Neither of his superiors gave him any reason.As re-lated above, Riesterer was asked if Borowczyk was a leader of theUnion.Duffy had also been asked by Tyne what Borowczyk haddone with the petition.The respondent alleged in its answer that Borowczyk was inefficienton several occasions, that within a few days of his discharge he wasfound away from his working position talking and laughing withfellow employees and that the quality of work produced by Boro-wczyk was substandard.Borowczyk testified without contradictionthat he had never been criticized for his work and that he had neverengaged in any of the conduct as alleged in the answer.We find,as did the Trial Examiner, that the true reason for Borowczyk'sdischarge was his union activities. TYNE COMPANY734.William HeneghanHeneghan was first employed by the respondent in October 1933.His job'was carrying pipe and loading trucks and his pay ratewas 44 cents an hour.After 2 years of that work he was givenjanitor's work and other miscellaneous jobs.He was then assignedto the job of washing pipe, followed by a job of trucking and weigh-ing stock.During the period of his employment he was given a6-cent raise in wages.Heneghan signed the union petition on De-cember 20.On the morning of December 21 he was questioned byTyne, Jr., in the presence of Superintendent Fogarty, regardingthe union petition.On Sunday, December 22, Heneghan and threeother employees canvassed the respondent's employees in their homesrelative to the signing of application cards for the Union.When hereturned to work on December 23, he found that his card was miss-ing from the time-card rack. Shortly thereafter, SuperintendentFogarty handed him his pay check and a lay-off slip.The respondent alleged in its answer that Heneghan was ineffi-cient, that he refused to obey orders of superiors, that he did notperform his work satisfactorily, and that an investigation indi-cated that Heneghan had come into this country illegally.Hene-ghan testified without contradiction that he had never been chargedwith inefficiency, that he had never refused to obey any orders ofhis superiors, that his work was satisfactory, and that he had beena citizen of the United States since 1932.We find, as did the TrialExaminer, that William Heneghan was discharged on December 23,1940, because he signed the union petition and further was activein the affairs of the Union.5.John KentKent commenced his employment with the respondent in October1932 as a machine operator, at an hourly wage rate -of 371/2 cents.At the time of his discharge on December 23, his hourly rate was55 cents, Kent signed the union petition on December 20 and on themorning of the 21st, he was questioned about the petition by Tyne,Sr., in the presence of Tyne, Jr., and Superintendent Fogarty.Tyne, Jr., asked Kent if he had signed the union petition.Althoughat first he denied having done so, he later told Tyne, Jr., that hehad.Tyne, Jr., then told Kent that "this union you are joiningisnothing but a racket."On December 22, Kent with other em-ployees, canvassed the employees of the respondent and solicitedtheirmembership in the Union.When he reported for work onDecember 23 he found that his card was not in the time-card' rack. 74DECISIONSOF NATIONALLABOR RELATIONS BOARDA few moments later Superintendent Fogarty gave him his checkand lay-off slip.The respondent contended in its answer that Kent was inefficientand permitted work to go out which necessitated replacement andcaused expense to the Company which could have been avoided ifKent had performed his work correctly.Kent admitted that "acouple of months before I was laid off" he and Joe Penzell, a fellowemployee, had cut some pipe too short.The only admonition hereceived for that mistake was that his foreman told him that hewould have to cut the pipe over again, which he did.Kent also'admitted that there had been some trouble over some work that hehad performed on some 2-inch bends.He testified that about amonth before his discharge he had called Tyne, Jr.'s, attention tothe fact that the bends had been improperly fabricated and that inspite of the warning that he gave Tyne,,Jr., he was advised byTyne, Jr., to go ahead and work on the bends and that no one hadsaid anything to him about the work since the job was completed.Kent was not laid off or discharged for either of the above inci-dents.Instead the respondent waited until Kent signed the unionpetition to discharge him, using his alleged inefficiencies as a pre-text, to justify his discharge for union activities.We find, as didthe Trial Examiner, that the respondent discharged Kent on Decem-_ber 23, 1940, for the reason that he signed the union petition andwas otherwise active in the affairs of the Union.6.PatrickWalshWalsh's employment with the respondent commenced in October1933.He was employed as a threading-machine operator at anhourlyrate of 38 cents.During the period of his employment hereceived pay raises to 55 cents an hour.Walsh signed the unionpetition on December 20 and signed an application for membershipon December 22.When he reported for work on December 23, -hefoundthathis card was not in the time-card rack. Shortly there-after, Superintendent Fogarty gave him his pay check and a lay-offslip stating that because of "increasing taxation and lack of work,"his services were r1o longer required until further notice.The respondent alleged in its answer that Walsh was inefficient,that his production was not up to standard,that the quality ofhis work was poor,and that on investigation it was found thatalthoughWalshhad been in this country for some years, he hadnot applied for citizenship.Walsh denied that he had ever beenaccused of inefficiency, that his production was not up to standard,or that the quality of his work was poor.He admitted that hewas not a citizen of the United States but denied that he had ever TYNE COMPANY75been questioned about the fact.We find, as did the Trial Examiner,thatWalsh was discharged on December 23, 1940, because he signedthe union petition and applied for membership in the Union.7.Michael SullivanSullivan was employed by the "respondent on October 17, 1939, asa pipe carrier, at a wage rate of 45 cents an hour. In 1940 he re-ceived a raise in wages to 50 cents per hour.He signed the unionpetition "around December."The following day he was called tothe respondent's office and was there questioned about the petitionby Tyne, Jr., in the presence of Superintendent Fogarty and Tyne,Sr.As related above, Sullivan had been asked by Tyne, Sr., todirty the "nice white shirt and tie" KnafHe was wearing.Duringthe week of December 28, Sullivan refused to sign the anti-unionpetition on two occasions, once at the request of Doolin and againat the request of Fogarty.He gave as his reason that he had alreadysigned up for the Union.On January 2, 1941, Sullivan received aletter from the respondent to the effect that "Due to lack of workwe regret it will be necessary to lay you off until further notice."The respondent asserted in its answer that Sullivan was dischargedfor not reporting for work and that upon investigation it was foundthat he was at home recovering from alcoholic intoxication, andfurthermore that Sullivan had been warned of his continuing ab-sences because of the above reasons, but that he continued to takedays off thus disrupting production. Sullivan denied the allega-tions and testified that no one connected with the respondent hadever complained about his drinking.He admitted that he did takea glass of beer once in a while.He further testified that during1940 he had been absent 7 or 8 days, 5 of which were occasionedby an accident that occurred in' the plant.We find, as did theTrial Examiner, that Sullivan was discharged on January 2, 1941,because he had signed the union petition and on two occasions hadrefused to sign the anti-union petition.Upon the entire record, we find that the respondent, by discharg-ing Michael Heneghan, Frank Borowczyk, and Peter Duffy on De-cember 21, 1940, and by discharging William Heneghan, John Kent,and Patrick Walsh on December 23, 1940, and by discharging Mi-chael Sullivan on January 2, 1941, and by failing to reinstate themafter the respective dates of their discharges, discriminated withrespect to their hire and tenure of employment, thereby discourag-ing membership in a labor organization, and that the respondentthereby and by its other aforesaid conduct interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed.them by Secfion 7 of the Act. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THEEFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section III,above, occurring in connection with its operations described in Sec-tion I, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom and to takecertain affirmative action which we find necessary to effectuate thepolicies of the Act.We have found that the respondent discriminated in regard to thehire and tenure of employment of Michael Heneghan, FrankBorowczyk, Peter Duffy, William Heneghan, John Kent, PatrickWalsh, and Michael Sullivan.The Trial Examiner found that the above-named employees arepresently employed in jobs substantially equivalent to the jobs theyheld with the respondent.Upon examining the evidence, however,we find that the Trial Examiner erred.Each of the seven men de-sires reinstatement.Although all are receiving hourly rates of payas high as or higher than those paid them by the respondent, eachearns lessmoney per week because there is no opportunity for as muchovertime work as he ordinarily performed in the respondent's em-ploy.In their present jobs the seven employees do not have thebenefits of seniority which they had earned in the respondent's plant.Peter Duffy testified that his present status is that of a temporaryemployee and that he is engaged in a different type of work.MichaelSullivan and Patrick Walsh must go a much greater distance to workeach day, thus necessitating the payment of carfare and the ex-penditure of much more time going to work and returning home.Allthese facts,inter alia,establish, and we find, that the seven above-named employees have not obtained substantially equivalent employ-ment since their discharge by the respondent.But even if substan-tially equivalent employment had been obtained, we would order re-instatement in this case, since a reinstatement order is necessary toremedy the unfair labor practices found herein and thereby to ef-fectuate the policies of the Act.eAccordingly, we will order that therespondent offer Michael Heneghan, Frank Borowczyk, Peter Duffy,William Heneghan, John Kent, Patrick Walsh, and Michael Sulli-van immediate and full reinstatement to the positions held by them5Matter ofFord Motor CompanyandInt'l Union,etc,31 N. L R. B. 994. TYNE COMPANY77at the time of their discharge, or, if these positions are not available,to substantially equivalent positions, displacing, if necessary, em-ployees hired since their discharge.We will further order that therespondent make whole Michael Heneghan,, Frank Borowczyk, PeterDuffy,William Heneghan, John Kent, Patrick Walsh, and MichaelSullivan for any loss of pay they may have suffered by reason of thediscrimination against them by payment to each of them a sum ofmoney equal to the amount which each normally would have earnedas wages from the date of the discrimination to the offer of reinstate-ment less his net earnings,6 during said period.Upon the foregoing findings of fact and upon the entire record inthe case, the Board makes the following:CONCLUSIONS OF LAW1.Steam Fitters' Protective Association Local No. 597, of theUnited Association of Plumbers and Steamfitters of the UnitedStates and Canada, affiliated with the American Federation of Labor,is a labor organization within the meaning of Section 2 (5) of theAct.2.By discriminating in regard to the hire and tenure of employ-ment of Michael Heneghan, Frank Borowczyk, Peter Duffy, WilliamHeneghan, John Kent, Patrick Walsh, and Michael Sullivan andthereby discouraging membership in Steam Fitters' Protective Associ-ationLocal No. 597, of the United Association of Plumbers andSteamfitters of the United States and Canada, affiliated with theAmerican Federation of Labor, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Section8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.6 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurredbut forhis unlawfuldischarge and the consequent necessity of his seekingemploymentelsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof Amer-ica,Lumber and Sawmill Workers Union, Local 2590, 8N. L. R.B. 440Monies receivedfor work performedupon Federal, State, county,municipal,or other work-relief projectsshall be considered as earnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7. 78DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond=ent, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Steam Fitters' Protective Associ-ation Local No. 597, of the United Association of Plumbers andSteamfitters of the United States and Canada, affiliated with theAmerican Federation of Labor, or any other labor organization ofits employees, by discriminating in regard to the hire and tenure ofemployment or any term or condition of employment of itsemployees ;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Michael Heneghan, Frank Borowczyk, Peter Duffy,William Heneghan, John Kent, Patrick Walsh, and Michael Sullivanimmediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or otherrights and privileges ;(b)Make whole Michael Heneghan, Frank Borowczyk, PeterDuffy, William Heneghan, John Kent, Patrick Walsh, and MichaelSullivan for any loss of pay they may have suffered by reason of therespondent's discrimination by payment to each of them of a sum ofmoney equal to that which he normally would have earned as wagesfrom the date of the respondent's discrimination to the date of theoffer of reinstatement, less his net earnings during this period;(c)Post immediately in conspicuous places throughout its plantat Chicago, Illinois, and maintain for a period of at least sixty (60)consecutive days from the date of the posting, notices to its employeesstating that the respondent will not engage in the conduct from whichit has been ordered to cease and desist in paragraphs 1 (a) and (b)of this Order, that it will take. the affirmative action set forth inparagraphs 2 (a) and (b) of this Order, that the respondent's em-ployees are free to become or remain members of Steam Fitters' Pro-tectiveAssociationLocal No. 597, of the United Association of TYNE COMPANY79Plumbers and Steamfitters of the United States and Canada, affiliatedwith the American Federation of Labor, and that the respondentwill not discriminate against any employee because of membershipor activity in that organization;(d)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.